DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment 
1. 	This action is responsive to an amendment filed on 5/31/2022. Claims 1-20 are pending.  

Response to Arguments
2. 	Applicants arguments filed in the 5/31/2022 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim limitation in claim 1 “an ambient light sensor coupled to the sensor hub, the ambient light sensor to determine a distance from the display device to the user,” it is unclear how the ambient light sensor determines a distance from the display to the user? In the applicants specification paragraph 0014, states TOF sensor 192 can be used to identify the presence of a user proximate to information handling system 100. A TOF sensor typically includes an infra-red light source such as a light emitting diode to provide illumination, a photoelectric detector, and a timing circuit to calculate the time it takes for light to travel from the light source to an object, and back to the detector. The photoelectric detector can include a single sensor element or an array of elements similar to sensors used in digital cameras. Alternatively, TOF sensor 192 can operate using radio waves, similar to radar systems. TOF sensor 192 can be installed at information handling system 100, for example incorporated at a display device. During operation, TOF sensor 192 can determine the distance between a user and the TOF sensor, and paragraph 0028 follows suit stating in addition, TOF sensor 192 can provide information to software services 202 and/or 206 identifying a distance between display 310 and a user. The applicants specification paragraphs 0021 and 0025 just mention a ambient light sensor, however does not disclose the ambient light sensor determines a distance from the display to the user. The Examiner will interpret the claim language as a time of flight sensor being executed on a processor used to determine the to use the infrared  or light reflection on an object using a ambient light sensor to look up the time of flight  sensitivity levels associated with ambient light conditions and to communicate the infrared time of flight sensitivity levels to the infrared time of flight sensor for application in sensing distance of the object. Thus using a proximity or time of flight sensor to make the determination as to the distance between the user and the display. Applicant is asked to point out the ambient light sensor performing the function of determining the distance between the user and the display in the specification  as claimed. If examiner has overlooked the claim language in the specification please provide area of disclosure for this evidence. 

Claims 12 and 17 are rejected under the same rationale as claim 1.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672).
	Regarding claim 1, Pance teaches an information handling system comprising: a display device (fig .1C, 5B. Display); a first speaker (see fig. 1A, ¶ 0027-0028. The system having a single audio output device.); a camera to capture an image, the camera coupled to a vision system; a sensor hub coupled to the vison system(see fig. 2, 5B (video sensor, 134), ¶ 0041. The camera is coupled to a processor (118) that processing the incoming image. The processor coupled to the video sensor would be considered the hub.); and a software service to: determine a position of a user relative to the display device based on analysis of the image by the vision system (see fig. 3, ¶ 0042-0046. The system tracks the user position relative to the display and processes the information at the processor (118).); and adjust properties of a first audio signal provided to the first speaker based on the position of the user (see fig. 3, ¶ 0042-0046, 0048. The system provides adjustments to the audio properties based on the user position. The alters the speaker settings as well as turning on/off internal or external speakers based on user position.).
	  Pance describes a processor (118) that incorporates a camera (video sensor), however to further describe the sensor hub (camera hub) with a vision system, reference Bell is provided.
	Bell describes a cameras in a vision system which tracks or recognizes user position (see fig. 1-3, ¶ 0016-0017, 0026-0031). The vision system (301) being coupled to a camera would be considered a sensor hub (301). Thus the combination of Bell to Pance further describes the vision system taught by Bell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance to incorporate a vision system sensor hub. The modification provides the incorporation of a sensor hub (camera and processor) for a vision system.
	Pance and Bell do not disclose an ambient light sensor coupled to the sensor hub, the ambient light sensor to determine a distance from the display device to the user, wherein the software service is further to adjust properties of the first audio signal based on the distance.
	Poon teaches an ambient light sensor coupled to the sensor hub, the ambient light sensor to determine a distance from the display device to the user (see fig. 1, 3A-3B, col. 3, lines 17-44, col. 7, line 59-col. 8, line 43. A camera includes time of flight (TOF) functionality in order to determine distance.  The system detects the reflective illuminance off the object which is captured by a camera in order to determine the distance. The ambient sensor provides a look up in a table to provide the reflective distance from the information provided by the camera and the time of flight sensor.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance and Bell to incorporate a distance detection system which includes a camera and time of flight sensor which is part of the camera to detect the distance between the object and camera. The modification provides the incorporation of the ambient light sensor and time of flight sensor in order to detect the reflective distance between the object and the camera (display). 
	Sadak teaches wherein the software service is further to adjust properties of the first audio signal based on the distance (see ¶ 0070. The system determines the distance between the user and the mobile device and based on the distances, make adjustments to the audio volume settings to the speakers. The device having software would make the calculations as to the needed adjustments based on distance.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell and Poon to incorporate a distance detection system which makes adjustments to the audio volume based on the distance between the user and the device. The modification provides for audio adjustments in light of the distance determination between the user and the device.  

Regarding claim 12, Pance teaches an information handling system comprising: a display device (fig .1C, 5B. Display.); a first microphone (see fig. 1B, 2, ¶ 0022, 0036. Microphone.), a first speaker (see fig. 1A, ¶ 0027-0028. The system having a single audio output device.); the camera coupled to a vision system; a sensor hub coupled to the vison system (see fig. 2, 5B (video sensor, 134), ¶ 0041. The camera is coupled to a processor (118) that processing the incoming image. The processor coupled to the video sensor would be considered the hub.); and a software service to: determine a position of a user relative to the display device based on based on analysis of the image by the vision system (see fig. 3, ¶ 0042-0046. The system tracks the user position relative to the display and processes the information at the processor (118).); and adjust properties of a first audio signal received from the first microphone based on the position of the user (see fig. 2, ¶ 0022-0023, 0036, 0049, 0059, 0076. The system provides adjustments to the audio properties based on the user position. The system steers the microphone towards the user’s position and alters the sensitivity of the microphone for the user based on user’s position.).
	  Pance describes a processor (118) that incorporates a camera (video sensor), however to further describe the sensor hub (camera hub) with a vision system, reference Bell is provided.
	Bell describes a cameras in a vision system which tracks or recognizes user position (see fig. 1-3, ¶ 0016-0017, 0026-0031). The vision system (301) being coupled to a camera would be considered a sensor hub (301). Thus the combination of Bell to Pance further describes the vision system taught by Bell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance to incorporate a vision system sensor hub. The modification provides the incorporation of a sensor hub (camera and processor) for a vision system.
	 Pance and Bell do not disclose an ambient light sensor coupled to the sensor hub, the ambient light sensor to determine a distance from the display device to the user, wherein the software service is further to adjust properties of the first audio signal based on the distance.
	Poon teaches an ambient light sensor coupled to the sensor hub, the ambient light sensor to determine a distance from the display device to the user (see fig. 1, 3A-3B, col. 3, lines 17-44, col. 7, line 59-col. 8, line 43. A camera includes time of flight (TOF) functionality in order to determine distance.  The system detects the reflective illuminance off the object which is captured by a camera in order to determine the distance. The ambient sensor provides a look up in a table to provide the reflective distance from the information provided by the camera and the time of flight sensor.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance and Bell to incorporate a distance detection system which includes a camera and time of flight sensor which is part of the camera to detect the distance between the object and camera. The modification provides the incorporation of the ambient light sensor and time of flight sensor in order to detect the reflective distance between the object and the camera (display). 
	Sadak teaches wherein the software service is further to adjust properties of the first audio signal based on the distance (see ¶ 0070. The system determines the distance between the user and the mobile device and based on the distances, make adjustments to the audio volume settings to the speakers. The device having software would make the calculations as to the needed adjustments based on distance.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell and Poon to incorporate a distance detection system which makes adjustments to the audio volume based on the distance between the user and the device. The modification provides for audio adjustments in light of the distance determination between the user and the device.  

Regarding claim 17, Pance teaches method comprising: capturing an image at a camera included at an information handling system, the camera coupled to a vision system (see fig. 2, 5B (video sensor, 134), ¶ 0041. The camera is coupled to a processor (118) that processing the incoming image. The camera to capture the user’s position.); determining a position of a user relative to a display device included at the information handling system based on analysis of the image by the vision system (see fig. 3, ¶ 0042-0046. The system tracks the user position relative to the display and processes the information at the processor (118).); and adjusting properties of a first audio signal provided to a speaker based on the position of the user (see fig. 3, ¶ 0042-0046, 0048. The system provides adjustments to the audio properties based on the user position. The alters the speaker settings as well as turning on/off internal or external speakers based on user position.).
	  Pance describes a processor (118) that incorporates a camera (video sensor), however to further describe the vision system, reference Bell is provided.
	Bell describes a cameras in a vision system which tracks or recognizes user position (see fig. 1-3, ¶ 0016-0017, 0026-0031). The vision system (301) being coupled to a camera. Thus the combination of Bell to Pance further describes the vision system taught by Bell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance to incorporate a vision system with a camera. The modification provides the incorporation of a camera and processor incorporated for a vision system.
Pance and Bell do not disclose determining, by an ambient light sensor, a distance from the display device to the user, and adjusting properties of the first audio signal based on the distance.
	Poon teaches determining, by an ambient light sensor, a distance from the display device to the user (see fig. 1, 3A-3B, col. 3, lines 17-44, col. 7, line 59-col. 8, line 43. A camera includes time of flight (TOF) functionality in order to determine distance.  The system detects the reflective illuminance off the object which is captured by a camera in order to determine the distance. The ambient sensor provides a look up in a table to provide the reflective distance from the information provided by the camera and the time of flight sensor.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance and Bell to incorporate a distance detection system which includes a camera and time of flight sensor which is part of the camera to detect the distance between the object and camera. The modification provides the incorporation of the ambient light sensor and time of flight sensor in order to detect the reflective distance between the object and the camera (display). 
	Sadak teaches adjusting properties of the first audio signal based on the distance (see ¶ 0070. The system determines the distance between the user and the mobile device and based on the distances, make adjustments to the audio volume settings to the speakers. The device having software would make the calculations as to the needed adjustments based on distance.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell and Poon to incorporate a distance detection system which makes adjustments to the audio volume based on the distance between the user and the device. The modification provides for audio adjustments in light of the distance determination between the user and the device.  


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672) in further view of Channaiah (US 2020/0373810) in further view of Peeler et al. (US 10,148,241).
	Regarding claim 2, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 1, further comprising: a time of flight proximity sensor coupled to the sensor hub, the time of flight proximity sensor further to determine the distance from the display device to the user, wherein the software service is further to adjust properties of the first audio signal based on the distance.  
	Channaiah teaches a time of flight proximity sensor coupled to the sensor hub, the time of flight proximity sensor further to determine the distance from the display device to the user (see fig. 7, ¶ 0028. The ToF sensor is able to determine the distance of the user from the display or screen.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate a proximity sensor to detect distance of a user from the display. The modification provides the incorporation of a sensor to determine the user’s distance from the display. The combination of Channaiah to Pance, Bell, Poon and Sadak provides the proximity sensor for distance detection.
Peeler teaches wherein the software service is further to adjust properties of the first audio signal based on the distance (see fig. 6, col. 3, lines 28-50, col. 4, lines 39-53, col. 9, line 60-col. 10, line 26. The system determines the user location and adjusts the audio parameters upon the changes or location of the user’s position.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon, Sadak and Channaiah to incorporate a ToF sensor to detect distance of a user from the computer system and make adjustments to the audio parameters. The modification provides the incorporation of a sensor to determine the user’s distance from a computer system and make adjustments to the audio based on users location or position. The combination of Peeler to Pance, Bell, Poon, Sadak and Channaiah provides the proximity sensor for distance detection and audio adjustments.


7.	Claims 3, 5, 8, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672).
	Regarding claim 3, Pance teaches the information handling system of claim 1, further comprising: a first microphone, wherein the software service is further to adjust properties of a second audio signal received from the first microphone based on the position of the user (see ¶ 0041, 0059, 0076. The system makes adjustments to the microphone to direct or steer the microphone towards the user. The system makes adjustments to the audio signal as to loudness level and reduce noise frequencies.).

Regarding claim 5, Pance teaches the information handling system of claim 1, wherein the software service is further to: determine a gaze direction of the user based the analysis; and adjust properties of the first audio signal based on the gaze direction (see fig. 3, ¶ 0042-0049, 0056. The system utilizes gaze tracking to track the gaze of the users eyes which determines the direction of user in which they are gazing in. The gaze direction provides the user’s orientation with respect to the computer and provides audio adjustment as determined by the system.).    


	Regarding claim 8, Pance teaches the information handling system of claim 1, wherein the adjusting comprises modifying frequency content of the first audio signal (see fig. 3,  ¶ 0046, 0051. The frequency is adjusted in determination of the user’s position.).

Regarding claim 14, Pance teaches the information handling system of claim 12, wherein the software service is further to: determine a gaze direction of the user based the analysis; and adjust properties of the first audio signal based on the gaze direction (see fig. 3, ¶ 0042-0049, 0056. The system utilizes gaze tracking to track the gaze of the users eyes which determines the direction of user in which they are gazing in. The gaze direction provides the user’s orientation with respect to the computer and provides audio adjustment as determined by the system.).    


Regarding claim 18, Pance teaches the method of claim 17, further comprising adjusting properties of a second audio signal received from a first microphone included at the information handling system, the adjusting based on the position of the user (see ¶ 0041, 0059, 0076. The system makes adjustments to the microphone to direct or steer the microphone towards the user. The system makes adjustments to the audio signal as to loudness level and reduce noise frequencies.).


Regarding claim 20, Pance teaches the method of claim 17, further comprising: determining a gaze direction of the user based the analysis; and adjusting properties of the first audio signal based on the gaze direction (see fig. 3, ¶ 0042-0049, 0056. The system utilizes gaze tracking to track the gaze of the users eyes which determines the direction of user in which they are gazing in. The gaze direction provides the user’s orientation with respect to the computer and provides audio adjustment as determined by the system.).    


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672) in further view of Lee et al. (US 2014/0354791).
Regarding claim 4, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 3, further comprising determine the position of the user relative to the display device further based on the second audio signal and a third audio signal received from a second microphone. 
Lee teaches determine the position of the user relative to the display device further based on the second audio signal and a third audio signal received from a second microphone (see fig. 1, ¶ 0083, 0123, 0149. The display having microphones is able to search for user location and audio signals are received at first and second microphones. The audio signals could be obvious of second and third audio signals since the audio signals being plural to many.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate a detection of plural of audio signals at microphone or microphones. The modification provides the incorporation receiving plural of audio signals at the microphones which are analyzed between time frames. 



9.	Claims 6, 7, 9, 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672) in further view of Mouncer (US 2020/0267493).
	Regarding claim 6, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 1, wherein the adjusting comprises modifying amplitude of the first audio signal. 
	Mouncer teaches wherein the adjusting comprises modifying amplitude of the first audio signal (see ¶ 0021, 0079. The system modifies the amplitudes of the audio signals based on current location of the user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate modifying audio signal amplitude based on user position. The modification provides the incorporation adjusting the amplitude to an audio signal based on a user location or position. 

Regarding claim 7, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 1, wherein the adjusting comprises modifying phase of the first audio signal. 
	Mouncer teaches wherein the adjusting comprises modifying phase of the first audio signal (see ¶ 0021, 0079. The system modifies the phase of the audio signals based on current location of the user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate modifying audio signal phase based on user position. The modification provides the incorporation adjusting the phase to an audio signal based on a user location or position. 

Regarding claim 9, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 1, further comprising a second speaker receiving a second audio signal, wherein the adjusting comprises adjusting the first audio signal and adjusting the second audio signal to implement beam steering to direct sound towards the user based on the position of the user.  
Mouncer teaches a second speaker receiving a second audio signal, wherein the adjusting comprises adjusting the first audio signal and adjusting the second audio signal to implement beam steering to direct sound towards the user based on the position of the user (see fig .2A-2B, ¶ 0021, 0079. The system modifies the sweet spot of the audio signals which is adjusted based on current location of the user. Thus the signals are steered towards the user in relation to the user’s location.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate modifying audio signal phase based on user position. The modification provides the incorporation adjusting the phase to an audio signal based on a user location or position. 



Regarding claim 11, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 1, wherein the software service is further to adjust properties of a second audio signal provided to a second speaker based on the position of the user, the adjustment of the second audio signal different than the adjustment of the first audio signal.  
Mouncer teaches wherein the software service is further to adjust properties of a second audio signal provided to a second speaker based on the position of the user, the adjustment of the second audio signal different than the adjustment of the first audio signal (see fig .2A-2B, ¶ 0021, 0079. The system modifies the sweet spot of the audio signals which is adjusted based on current location of the user. Thus the signals are steered towards the user in relation to the user’s location. The location of the sweet spot will have different phases and amplitudes of the audio signal being output based on user location. Therefore the signals are going to be different in relation to the user position.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate modifying audio signal phase based on user position. The modification provides the incorporation adjusting the phase to an audio signal based on a user location or position. 


Regarding claim 15, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 12, wherein the adjusting comprises modifying amplitude of the first audio signal. 
	Mouncer teaches wherein the adjusting comprises modifying amplitude of the first audio signal (see ¶ 0021, 0079. The system modifies the amplitudes of the audio signals based on current location of the user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate modifying audio signal amplitude based on user position. The modification provides the incorporation adjusting the amplitude to an audio signal based on a user location or position. 

Regarding claim 19, Pance, Bell, Poon and Sadak do not teach the method of claim 17, further comprising adjusting properties of a second audio signal provided to a second speaker based on the position of the user, the adjustment of the second audio signal different than the adjustment of the first audio signal.  
Mouncer teaches adjusting properties of a second audio signal provided to a second speaker based on the position of the user, the adjustment of the second audio signal different than the adjustment of the first audio signal (see fig .2A-2B, ¶ 0021, 0079. The system modifies the sweet spot of the audio signals which is adjusted based on current location of the user. Thus the signals are steered towards the user in relation to the user’s location. The location of the sweet spot will have different phases and amplitudes of the audio signal being output based on user location. Therefore the signals are going to be different in relation to the user position.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate modifying audio signal phase based on user position. The modification provides the incorporation adjusting the phase to an audio signal based on a user location or position. 


10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672) in further view of Bozarth et al. (US 8,913,004).
	Regarding claim 10, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 1, wherein in response to determining, by the vision system, that a gaze direction of the user is not directed at the display device, the software service is further to pause display of a video at the display device.  
	Bozarth teaches wherein in response to determining, by the vision system, that a gaze direction of the user is not directed at the display device, the software service is further to pause display of a video at the display device (see col. 8, lines 38-51. The user gaze direction is determined by the system and the video is paused until the user gaze returns to the screen.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate modifying display screen to pause based on user’s gaze direction. The modification provides the incorporation the system determining gaze direction in order to provide a pause function on the device display.  




11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672) in further view of Eichfeld et al. (US 2017/0289683).
	Regarding claim 13, Pance, Bell, Poon and Sadak do not teach the information handling system of claim 12, further comprising: a first speaker, wherein the software service is further to adjust properties of a second audio signal provided to the first speaker based on the position of the user. 
	Eichfeld teaches a first speaker, wherein the software service is further to adjust properties of a second audio signal provided to the first speaker based on the position of the user (see ¶ 0032. The second audio signal is adjusted and provided to a first speaker.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate an adjusted second audio signal to be provided to a first speaker. The modification provides the incorporation of adjusting an audio signal and providing that signal to a speaker.   




12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2013/0028443) in view of  Bell (US 2010/0060722) in further view of Poon et al. (US 9,986,151) in further view of Sadak et al. (US 2018/0329672) in further view of Pan et al. (US 2012/0114139).
Regarding claim 16, Pance teaches the information handling system of claim 12, wherein the software service is further to adjust properties of a second audio signal received from a second microphone based on the position of the user (see ¶ 0041, 0059, 0076. The system makes adjustments to the microphone to direct or steer the microphone towards the user. The system makes adjustments to the audio signal as to loudness level and reduce noise frequencies.).
Pance, Bell, Poon and Sadak do not teach the adjustment of the second audio signal different than the adjustment of the first audio signal.  
	Pan teaches the adjustment of the second audio signal different than the adjustment of the first audio signal (see ¶ 0018. The second adjusted audio signal is different from the first adjusted audio signal.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance, Bell, Poon and Sadak to incorporate having different audio signals from a first and second signals. The modification provides the incorporation of adjusting an audio signals in relation to user position as taught by Pance.   

Conclusion
13.	 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651